               Case 20-10343-LSS            Doc 5483       Filed 07/02/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11
    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
                         Debtors.

                             NOTICE OF STATUS CONFERENCE
                        SCHEDULED FOR JULY 7, 2021, AT 2:00 P.M. (ET)

    This remote status conference will be conducted entirely over Zoom and requires all participants
           to register in advance. Please register by July 7, 2021, at 11:00 a.m. Eastern Time

             COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.

                   Please use the following link to register for this status conference:

    https://debuscourts.zoomgov.com/meeting/register/vJItduGgqz4sGJD5MetFudvV7H5RWW0iZak

      After registering your appearance by Zoom, you will receive a confirmation email containing
                             information about joining the status conference.

                                        Topic: Boy Scouts of America

                    Time: July 7, 2021, at 2:00 p.m. Eastern Time (US and Canada)


STATUS CONFERENCE

         Status: Please take notice that at the direction of the Court a status conference will be held.




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
         Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS   Doc 5483      Filed 07/02/21      Page 2 of 2




Dated: July 2, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                                /s/ Paige N. Topper
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Paige N. Topper (No. 6470)
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Email: dabbott@morrisnichols.com
                                        aremming@morrisnichols.com
                                        ptopper@morrisnichols.com

                                – and –

                                WHITE & CASE LLP
                                Jessica C. Lauria (admitted pro hac vice)
                                1221 Avenue of the Americas
                                New York, New York 10020
                                Telephone: (212) 819-8200
                                Email: jessica.lauria@whitecase.com

                                – and –

                                WHITE & CASE LLP
                                Michael C. Andolina (admitted pro hac vice)
                                Matthew E. Linder (admitted pro hac vice)
                                Laura E. Baccash (admitted pro hac vice)
                                Blair M. Warner (admitted pro hac vice)
                                111 South Wacker Drive
                                Chicago, Illinois 60606
                                Telephone: (312) 881-5400
                                Email: mandolina@whitecase.com
                                       mlinder@whitecase.com
                                       laura.baccash@whitecase.com
                                       blair.warner@whitecase.com

                                ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
                                POSSESSION




                                          2
